DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed on 18 December 2020. Claims 1-24 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 23 recite the limitation "HFI".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "RHA".  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al.  Book Network processing Unit in chapter titled Network Function Virtualization (NFV), 2016.
As per claim 1, Gray teaches a network interface controller (NIC) (see fig 8.7, pNIC (port) discreet FPGA can be incorporated in the NIC; see description under fig 8.7), comprising: a fabric interface to communicatively couple to a fabric (see fig 8.8, FPGA routing cannels over a fabric that interconnects logic cells over logic blocks; see description under fig 8.8); and stored instructions to instruct the NIC to: query an orchestrator via the fabric to identify a remote resource having a graphics processing unit (GPU) or field-programmable gate array (FPGA) accelerator (see “For a long time the tooling require the use of …. These compilers can drive the orchestration of routine execution between … with a management program complement on the FPGA”); receive a remote accelerator request that matches to the remote resource (see “Host memory provides source data. The accelerator is surrounded with shared memory for storing intermediate results …”; “ FPGA acceleration is not automatic. The application is profiled to create a data flow graph …”) and send the accelerator request to the remote resource via the fabric (“ FPGA acceleration is not automatic. The application is profiled to create a data flow graph …”). Although Gray does not specifically state remote resource and remote accelerator, one skill artisan has reason to believe that the accelerator and resource of Gray can be remote because Gray is directed to NFV (Network Function Virtualization).   One skill artisan before the filing date of the invention as claimed would use a remote accelerator and resource to facilitate secure and remote communication and storage.

As per claim 2, Gray teaches the NIC of claim 1, wherein querying the orchestrator comprises receiving an interface format for the remote accelerator request (PGA acceleration is not automatic … is mapped to resources).  

As per claim 3, Gray teaches the NIC of claim 1, wherein the HFI apparatus is on- chip with at least one core (see SoC; system on chip; “The FPGA is a collection of memory and logical/computation cells …”).  

As per claim 4, Gray teaches the NIC of claim 1, further providing a local bus interface to communicatively couple the HFI apparatus to a host (see fig 8.7 and the connection from pNIC to FPGA; furthermore, see “ The FPGA is a collection of memory and logical … as a common fabric”) .  

NIC of claim 1, wherein the remote hardware acceleration (RHA) engine is to: ATTORNEY DOCKET NUMBERPATENT APPLICATION P10949015/639,641 Confirmation No. 1031 3 register the accelerator with an orchestrator; receive via the HFI a remote accelerator access request from a remote node (it must be noted that registration is automatic for access; “The FPGA is a collection off memory … as a common fabric”); perform an accelerated action according to the remote accelerator access request (see par “host memory provides source data …”); and send a result to the remote node via the HFI (see par “Host memory provides source data. The accelerator is surrounded with shared memory for storing intermediate results between the accelerator and host, acting as a buffer”).  

As per claim 6 and 7, Gray does not discuss that the result comprises an acknowledgement (ACK) and a payload.  One skill artisan before the effective time of the invention would would know that based on the action and request performed a response through a message (payload) That discuss the result with acknowledgement is part Gray Hardware evolution and testing scheme and evaluation.

As per claim 8, Gray teaches a computing system comprising a processor, a memory, and the NIC of claim 1 (see the rejection of claim 1). Furthermore, Gray teaches processor and memory (see fig 8.7; see “For a long time, the tooling required the use of specialized …. Complement on the FPGA”).  

As per claim 9, Gray teaches a system on a chip comprising a processor and the NIC of claim 1.  
(See claim 1 rejection).

As per claim 10, Gray teaches an integrated circuit comprising a processor and the NIC of claim 1.  (see claim 1 rejection).

As per claim 11, Gray teaches a multi-chip package comprising a processor, support circuitry, and the NIC of claim 1.  (see rejection of claim 1). Furthermore, (see “The FPGA is a collection of memory and logic …. As a common fabric”).

As per claim 12, Gray teaches One or more tangible, non-transitory computer-readable storage mediums having stored thereon instructions for providing a remote hardware acceleration (RHA) engine (it can be GPU or FPGA) see fig 8.7; “The FPGA is a collection of memory  …”) of a network interface controller, the instructions to: identify one or more available remote resources (see fig 8.7 for resources), comprising querying an orchestrator via a fabric to identify a remote resource (see fig 8.7 “The FPGA is a collection of memory and logical/computation 

As per claim 13, see rejection of claim 2.

As per claim 14, see the rejection of claim 5.
  

As per claims 15 and 16, see the rejection of claims 6 and 7.


As per claim 17, see claim 1 rejection.

As per claim 18, see the rejection of claim 2.

As per claim 19, see the rejection of claim 5.

As per claim 20, Gray teaches An orchestrator (Gray discusses an Orchestrator, see “For a long time, the tooling required the use of specialized hardware description language …”) comprising: a processor; a memory; a network controller to communicatively couple the orchestrator to a network fabric (see fig 8.7; see par “More than just a coprocessor, researchers are investigating …. Memory stream support is desirable”); a remotely accessible accelerator table (RAAT) (see  fig 8.7-8.8; resources; acceleration table is implied to be remote, see motivation below; par “More than just a coprocessor, researchers are investigating …. Memory stream support is desirable”); and a remote hardware acceleration registration (RHAR) (“The FPGA is a collection off memory … as a common fabric”) engine to: receive via the network controller a registration request to register a remotely accessible accelerator to provide acceleration via a field-programmable gate array (FPGA) or graphics processing unit (GPU) (see fig 8.7; registration is implicit to allow access and system interaction; “The FPGA is a collection off memory … as a 

As per claim 21, Gray teaches the orchestrator of claim 20, wherein the data about the remotely accessible accelerator comprises an identifier for a host of the remotely accessible accelerator (an identifier is implicit in Gray for data description and destination; see par “The speedup comes from the number of simultaneous operations …memory stream support is desirable”).  

As per claim 22, Gray teaches the orchestrator of claim 20, wherein the data about the remotely accessible accelerator comprises interface information for the remotely accessible accelerator (interface information is implicit for port selection and communication purposes; in Gray as wee; see “The speedup comes from the number of simultaneous operations …memory stream support is desirable”).  

As per claim 23, Gray teaches the orchestrator of claim 20, wherein the RHAR engine is further to:ATTORNEY DOCKET NUMBERPATENT APPLICATION P10949015/639,641Confirmation No. 10316 receive via the HFI a discovery request for remote acceleration; query the RAAT; and return via the fabric information about the remotely accessible accelerator (“For a long time, the tooling required the use of specialized hardware description language … processing power”).  

As per claim 24, Gray teaches the orchestrator of claim 20, wherein the information about the remotely accessible accelerator comprises interface information for the remotely accessible accelerator (interface information is implicit for port selection and communication purposes; in Gray as wee; see “The speedup comes from the number of simultaneous operations …memory stream support is desirable”).

Prior art references 20180114013, 20180026849, and 20180331905 are very pertinent to the invention as claimed. Applicant is requested to review these prior art and include them in the arguments upon responding to this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454